Citation Nr: 1639128	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-34 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant's Daughter and Son



ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from January 1943 to October 1945.  He died in June 2001.  The appellant in this case is his widow. 

This is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of this case now resides with the San Diego RO.

The appellant's son and daughter testified at a videoconference hearing before the undersigned in July 2016.  The appellant was unable to attend the hearing due to her advanced age and poor health.  A transcript of the hearing is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system. Virtual VA contains duplicative documents or documents unrelated to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran had more than 90 days of continuous active military service. 

2.  The Veteran was diagnosed with ALS in 2000; there is no affirmative evidence to suggest that this disability was not caused by or aggravated by service, or, that it was due to the Veteran's willful misconduct.

3.  The Veteran died in June 2001 from inhalation of products of combustion (suicide).  Amyotrophic Lateral Sclerosis (ALS) was listed as a significant condition contributing to death but not related to the cause of death.

4.  Competent evidence shows that the Veteran's ALS was causally related to his service and contributed to cause his death.

5.  The relevant competent evidence is in relative equipoise as to whether the Veteran was unsound mentally at the time he committed suicide as a result of ALS related to his military service such that he was unable to resist such impulse.


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.302, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as to the claim. 

The appellant claims that the Veteran's death by suicide was related to his military service.  Specifically, she claims that the Veteran's service caused his ALS, which in turn caused him to take his own life.  At the July 2016 Board hearing, the appellant's and the Veteran's daughter and son provided testimony in this regard.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Effective September 23, 2008, VA issued a new regulation establishing presumptive service connection for ALS.  The regulation provides that the development of ALS manifested at any time after discharge or release from active service is sufficient to establish service connection for that disease.  Service connection will not be established under this section if there is affirmative evidence that ALS was not incurred during or aggravated by active service; if there is affirmative evidence that ALS is due to the veteran's own willful misconduct; or if the veteran did not have active continuous service of 90 days or more.  38 C.F.R. § 3.318.

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is, in order to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

Compensation shall not be paid if a disability is the result of the Veteran's own willful misconduct or abuse of alcohol.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.  Willful misconduct precludes a finding of service connection for the purposes of establishing service connection for the cause of death under 38 U.S.C.A. § 1310.  Myore v. Nicholson, 489 F.3d 1207, 1212 (2007).

In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  It is a constant requirement for a favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302(a); see Elkins v. Brown, 8 Vet. App. 391, 397-98 (1995) (§ 3.302 "establishes presumptions concerning mental unsoundness as a result of the act of suicide or a bona fide attempt that negate willful misconduct "); Sheets v. Derwinski, 2 Vet. App. 512, 516 (1992) (§ 3.302 provides that suicide is evidence of mental unsoundness and, absent a reasonable adequate motive, is considered to be the result of mental unsoundness). 

Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequences of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide.  The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness.  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  38 C.F.R. § 3.302 (b).

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107 (b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).  In addition to the more general benefit-of-the-doubt rule, 38 C.F.R. § 3.302 (c)(2), provides that "[i]n all instances any reasonable doubt [about whether or not the veteran's suicidal death was the result of service-connected mental unsoundness] should be resolved favorably to support a finding of service connection."

In the case at hand, the Veteran served on active continuous service from January 1943 to October 1945, well in excess of 90 days.  Also, private medical records show that in 2000, the Veteran was diagnosed with ALS after experiencing symptoms for more than a year.  There is nothing of record to suggest that this condition was in any way a result of the Veteran's own willful misconduct and there is no affirmative evidence establishing that this condition was not caused by or aggravated by service.

Private and VA treatment records dated from 2000 to 2001 note the Veteran's progressive weight loss and increasing difficulty breathing and swallowing.  He used an oral suction machine to clear secretions.  He also exhibited generalized muscle weakness and twitching.

In June 2001, the Veteran committed suicide.  His death certificate lists the cause of death as inhalation of products of combustion.  ALS was listed as a significant condition contributing to death but not related to the cause of death. 

In a letter received in April 2011, the Veteran's treating physician stated that the Veteran committed suicide "because of the progressive disability of ALS and the desire to avoid being a burden to his family."  

Taking into account the relevant evidence outlined above, and resolving any reasonable doubt in the appellant's favor, service connection is warranted for the cause of the Veteran's death.  As noted above, the Veteran served honorably on active duty for more than ninety days and was diagnosed with ALS during his lifetime.  Thus, the Veteran's ALS is service-connectable if it is the principal or contributory cause of death.  In that regard, the Veteran's death certificate reflects that he died in in 2001 of inhalation of products of combustion (suicide), and ALS was listed as a significant condition contributing to death.  In light of the foregoing, the Board finds that the Veteran's ALS is presumptively the result of his period of active service and is a contributory cause of his death.  

Finally, although an objective finding of mental unsoundness at the time of the Veteran's death is not of record, on balance, the treatment records of record are sufficient affirmative evidence showing circumstances that would not lead a rational person to intentional self-destruction.  The Board notes that the very act of suicide is considered to be evidence of mental unsoundness and that, when taken into account with the evidence of record, the issue of whether or not the Veteran was of unsound mind is at least in relative equipoise.  That is, the preponderance of the evidence does not weigh in favor of a finding that the Veteran's suicide was an act of willful misconduct.  

Accordingly, after resolving all reasonable doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death (due to ALS) is warranted.  See 38 C.F.R. § 3.312.  In reaching this conclusion, all reasonable doubt has been resolved in favor of the appellant.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


